DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on October 27, 2020.  

Claims 1-2, 4-6, 8-10, 12-14 and 16 are currently pending, of which, claims 1-2, 4-6, 8-10, 12-14 and 16 were amended, and claims 3, 7, 11, and 15 were cancelled. 

Applicant’s arguments, with respect to the rejection(s) of claims 1 and 19-20 have been considered but are not persuasive.

	In the Remarks, the Applicant submitted that the cited references Zou, Gao, and Richards fail to disclose or suggest the additionally added feature in the claimed invention, i.e.. excluding data forwarded to a target BS associated with a handover from a report, as recited in t to claim 1. 
	Specifically, Applicant said none of the cited references, such as Zou, Gao, and Richards, disclose a feature of triggering through a handover a process by a master BS of receiving a message from a secondary BS. 
	Examiner respectfully disagrees.
Zhou, in his disclosure, states that the network/ macro cell eNB decides that UEs will be allowed to HO to the small cell (para.78 or para.81) and monitors, adjusts the amount of data to send to the small cell eNB according to buffer status being reported from the small cell eNB to the macro eNB for the macro eNB to (para.100).
	So, Zhou do disclose triggering through a handover a process by a master BS of receiving a message from a secondary BS. 

	Additionally, Applicants noted that Gao’82, unlike the claimed invention, has no relevance to the feature of reporting a data volume by excluding data that was already forwarded to a target BS in a handover situation.
	Examiner respectfully disagrees.
	Gao’82 teaches the macro eNB receives feedback information sent by a small cell eNB that performs data offload for the macro eNB, wherein the feedback information can relate to at least one of one or more of the following: radio resource usage, a buffer condition, and a link quality (para.33). Gao’82 also explains that the small cell detects a condition that may degrade communication of offloaded data (para.117) and there exists another eNB involved in communications (para.118). It is known in the art that the small cell can transmit offloaded data to another small cell or to another MeNB (as depicted in Gao’71, Fig.28). In case where the small cell only offloads a portion of data to another Scell/ another macro eNB on its uplink due to wireless capacity/ quality conditions, remaining data to be offloaded are reflected in its data buffer and (para.16). 
	Thus, it would be appreciated by one of ordinary skill in the art to implement the feature of reporting data volume, which excludes data already forwarded to a target base station associated with the handover, e.g., packets unsuccessfully transmitted, for the MeNB to take appropriate actions; thus enhancing data throughput while saving resources otherwise spent in redundant re-forwarding data, and preventing the billing system from charging users for the unsuccessful delivery of data, e.g., charging policy depends on the successful packet count instead (as evidenced in Ganapathy or Hayashi).
	Consequently, Zou modified by the teachings of Gao’82 and Richards still disclose all the limitations of claims 1, 5, 9, and 13, and their respective dependent claims 2, 4; claims 6, 8; claims 10, 12; and claims 14,16, respectively. 
	In view of the above reasoning, the examiner believes that the rejections of claims 1-2, 4-6, 8-10, 12-14, and 16 under 35 U.S.C. 103 should be sustained.

	
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 1-2, 5-6, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in Pub. No. US 2014/0342748 A1, hereinafter referred to as Zou, in view of Gao et al. in Pub. No. US 2014/0328182 A1, hereinafter referred to as Gao’82, and further in view of Richards in Pub. No. US 2014/0160937 A1, hereinafter referred to as Richards.


Regarding claim 1, Zou discloses a method performed by a master base station associated with a dual connectivity configured to a terminal in a wireless communication system (macro cell eNB, e.g., master base station, maintains connectivity with UE and schedules data to be 100% with small cell eNB [para.81] wherein UE establishes dual concurrent wireless connections with macro wireless access network node and small cell wireless access network node para,22], e.g., dual connected UE), the method comprising:
(receiving, from small cell eNB, e.g., secondary base station, buffer status, e.g., first message, [para.100, lines 10-14] wherein cells of smaller size and larger macro cells are deployed in heterogeneous networks [para.1], e.g., which can support several access radio technologies {RATs}, the first message is triggered based on a handover of the terminal (and buffer status is  reported when UE moves  from macro cell eNB to small cell, e.g., triggering handover, para.81);  and
transmitting, to a first network entity performing a mobility management, a second message for reporting the data usage of the secondary base station (and, transmitting information report including data buffer status of UE at both macro and small cell eNBs, e.g., second message, to mobility management entity {MME}, para.106), the second message including the information (information report including data buffer status of UE at small cell eNBs, para.106). 
Zhou does not explicitly define reporting the buffer status is reporting the  usage of the secondary base station; which is known in the art and commonly applied in communications field for data communications, as suggested in Gao’82 teachings as below.
Gao’82, from the same field of endeavor, teaches reporting the buffer status is reporting data usage including information on data volume of the (buffer status indication message indicating usage of data buffer or percentage of data buffer occupied, e.g., data volume, para.55 and 59) – for the benefit of identifying/ reporting amount of data accumulated in the buffer through the BSR so as to properly control data transmission from the UE.
Zhou in view of Gao’82 do not explicitly specify the data volume information is for a RAT of the secondary base station, which is known in the art and commonly applied in communications field for data communications, as suggested in Richards’ teachings as below.
Richards, from the same field of endeavor, teaches the data volume information is for a RAT of the secondary base station (data includes a volume of traffic of a UE with WiFi network, e.g, RAT of secondary network, para.36).
Also, Richards teaches the user equipment communicates with a cellular radio network and a WiFi network, simultaneously (para.26), and MME is involved in bearer activation/deactivation process (para.5) and also provides the control plane function for mobility between access networks (para.6).
	Zhou in view of Gao’82 and Richards do not explicitly disclose the data volume excludes data that was already forwarded to a target BS in a handover situation.
	However, Gao’82 teaches the macro eNB receives feedback information sent by a small cell eNB that performs data offload for the macro eNB, wherein the feedback information can relate to at least one of one or more of the (para.33). Gao’82 also explains that the small cell detects a condition that may degrade communication of offloaded data (para.117).
	 It is known in the art that the small cell can transmit offloaded data to another small cell or to another MeNB (as depicted in Gao’71, Fig.28). In case where the small cell only offloads a portion of data to another Scell/ another macro eNB on its uplink due to wireless capacity/ quality conditions, remaining data to be offloaded are reflected in its data buffer. Such information is to be  indicated to the macro eNB, for the macro eNB to take appropriate actions (para.16). 
	Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to implement the feature of receiving information on data volume for a RAT of the secondary base station – of Richards, wherein data volume excludes data already forwarded to a target base station associated with the handover, e.g., packets unsuccessfully transmitted, for the MeNB to take appropriate actions -- into the method of communications of Zou and Gao’82; thus facilitating the first base station in efficiently controlling data offload and enhancing data throughput while saving resources otherwise spent in redundant re-forwarding data, and preventing the billing system from charging users for the unsuccessful delivery of data, e.g.,  charging policy instead depends on the successful packet count)  

Regarding claim 2, Zou in view of Gao’82 and Richards disclose wherein the information included in the second message is transmitted to a second network entity performing a session management (transmitting information report including data buffer status of UE at both macro and small cell eNBs, e.g., second message, to mobility management entity {MME} [see para.106 in Zou] which manages network operations including handling establishment of connections between UEs and a core network via eNBs, see para.89 in Zou, or involving in bearer activation/deactivation process, see para.5 in Richards).

	Regarding claim 5, claim 5 is rejected for substantially same reason as applied to claim 1 above, except that claim 5 is recited from the mobility management entity’s perspective (MME, see element 415 in Fig.4A in Zou).

	Regarding claim 6, claim 6 is rejected for substantially same reason as applied to claim 2 above, except that claim 6 is recited from the mobility management entity’s perspective.

Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1 above, except that claim 9 is in a device claim format, and wherein Zou [in claim 9] also discloses a master base station (macro eNB, element 110-1 in Fig. 10B) comprising a transceiver configured to transmit and receive a signal (transmitting unit and receiving unit, elements 252, 254 in Fig. 10B); and a controller (processing unit, element 258 in Fig. 10B) configured to perform claimed functions. 

	Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 2 above, except that claim 10 is in a device claim format. 

	Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 5 above, except that claim 13 is in a device claim format.

	 Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 6 above, except that claim 14 is in a device claim format. 

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Gao’82 and Richards, as applied to claims 1, 5, 9, and 13 above, respectively, and further in view of Gao et al. in Pub. No. US 2014/0204771 A1, hereinafter referred to as Gao’71.


Regarding claim 4, Zou in view of Gao’82, Richards, and Gao’71 disclose wherein the second message further includes information indicating that the reporting of the data usage of the secondary base station is triggered by the handover (reported information includes data buffer status of UE at small cell eNBs, and MME determines to split a percentage of data to macro eNB and small cell eNB based on information report from macro eNB and small cell eNB, see para.106 in Zou); which would be suggested or understood that MME performs aforementioned actions in response to receiving the second message including information indicating that the reporting of the data usage of the secondary base station is triggered by the handover. 


	Regarding claim 8, claim 8 is rejected for substantially same reason as applied to claim 4 above, respectively, except that claim 8 is recited from the mobility management entity’s perspective.

	Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claims 4 above, respectively, except that claim 12 is in a device claim format. 

	Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 8 above, respectively, except that claim16 is in a device claim format. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Ganapathy, Hayashi, Adjakple’97, and Adjakple’37 are all cited to show that receiving a data usage including information on data volume, which excludes data that was already forwarded to a target BS in a handover situation of the secondary base station, and sending such information to the mobility management – would enhance data throughput while saving resources otherwise spent in redundant re-forwarding data, and prevent the billing system from charging users for the unsuccessful delivery of data -- similar to the claimed invention.


Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465